Citation Nr: 0912350	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision.

The Veteran has applied for a total disability rating based 
on individual unemployability (TDIU); however, to date, this 
claim has not been adjudicated, and it is therefore referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified at a hearing before the Board in 
September 2008 that he had been dismissed from work as a 
school teacher due to manifestations of PTSD symptoms while 
in the classroom.  

The Veteran was last examined for VA purposes in January 
2006, more than 3 years ago, and since then, it appears from 
his testimony that his PTSD symptomatology has become more 
pronounced.  As such, another examination should be 
scheduled.

Additionally, from the Veteran's testimony it appears that he 
was scheduled to begin treatment through the VA for his PTSD, 
although it is unclear whether this has occurred.  
Nevertheless, any psychiatric treatment records should be 
obtained.

The Veteran also stated that he had been treated on at least 
one occasion by a private doctor, Steve Asemota, for his 
symptoms.  These records should also be sought.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain permission from the Veteran, 
then acquire the private treatment records 
relating to the Veteran's treatment for 
PTSD from Dr. Asemota, Dumas, Arkansas. 

2.  Obtain any VA psychiatric treatment 
records relating to the veteran from the 
VAMC in Little Rock, Arkansas.

3.  After the requested development is 
completed, schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his PTSD.  The 
examiner should review the claims file, 
examine the Veteran, and fully describe 
all psychiatric symptoms and 
manifestations exhibited by the Veteran; 
then discuss their impact on the Veteran's 
social and occupational functioning.  The 
examiner should also provide a Global 
Assessment of Functioning score and an 
explanation of its meaning.  A complete 
rationale should be provided.

4.  After the development of the claim has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




